DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments 

Entry of Amendments

Claim(s) 1, 2, 4-11, 14, 18 and 20 have been amended.
Claim(s) 3 and 13 have been canceled.

Objections to the Claims
Amendments made to claim(s) 1, 2, 4-11, 14, 18 and 20 have overcome the previous objections. Claim(s) 1-20 are no longer objected.

Rejections under 35 USC 102 and 103
Applicant’s amendments filed 01/12/2021 with respect to Claim(s) 1-2, 4-12, 14-20 have been fully considered but they are not persuasive. 
Applicant(s) have amended independent claim(s) 1, 11, 20 to patentably distinguish over prior art of Dembo alone or in combination with others, however the 

Applicant's arguments with respect to Claim(s) 1-2, 4-12, 14-20 have been considered but are moot because the arguments do not apply to the reference(s) and/or ground(s) being used in the current rejection.

For further details see the rejections/objections for Claim(s) 1-2, 4-12, 14-20 herein.
                                                                                                                                                                                                  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-7, 9-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dembo et al. (US 20070029994; hereinafter Dembo) in view of Grube et al. (US 20060170434).
Regarding claim 1, Dembo teaches in figure(s) 1-24 a test method, comprising: 
acquiring a coordinate (X,Y coordinate of test points in figures 4,6) of a test point of a sample (substrate 404/414) to be tested (by prober 403/416); 
driving a probe to a position corresponding to the coordinate of the test point to perform a test according to the coordinate of the test point of the sample to be tested, and acquiring a first test result (para. 81 - A prober control device 411 provided with a mechanism which operates in X, Y, and Z directions with respect to a substrate 414 placed over a stage 415; figure 6; inspection result in figure 5); 
determining whether the first test result is within a preset range or not (para. 79 - host computer 600 determines a test result to decide if the data matches or does not match (test result determination 634). If the inspection result is favorable (YES), stage coordinate data of the inspection position and an "OK" flag are stored in the host computer 600 (store stage coordinate data and "OK" 636). Then, the inspection is terminated (termination 638); figure 23); 
retesting on the position corresponding to the coordinate of the test point and acquiring a second test result, if the first test result is beyond the preset range (para. 79 - In the case where the inspection result is defective (NO) even when the retest is carried out, stage coordinate data of the target position and an "NG" flag are stored in the host computer 600 (stage coordinate data and "NG" are stored 637); and 
(para. 79 - move the stage to an inspection position 631; figures 23,4) in the sample to be tested to perform a test according to a preset test mode (para. 54-155 : Embodiment test modes 1-5), after acquiring the second test result.
Dembo does not teach explicitly wherein retesting on the position corresponding to the coordinate of the test point comprises: resetting a position of the probe according to the coordinate of the test point; and testing on the test point by the probe after resetting the position;
However, Grube teaches in figure(s) 3-4 and 10-11 wherein retesting on the position corresponding to the coordinate of the test point (para. 40 -  difference in the displacement of specific push rods 312 and the locations of those push rods 312 may be used to determine where or how to adjust the planarity of one or both of the prober head plate 114 and the working surface 128 of the chuck 126) comprises: resetting a position of the probe according to the coordinate of the test point (reset push rods step 902; figure 9; reset switch 1122; figure 11); and testing on the test point by the probe after resetting the position (measure displacement 906; para. 60 - Once the push rods 312 are reset, controller 1002 moves the stage 112 into contact with push rods 312, displacing the push rods 312; figures 3-4,10);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dembo by having wherein retesting on the position corresponding to the coordinate of the test point comprises: resetting a position of the probe according to the coordinate of the test point; and testing on the test point by the probe after resetting the position as taught by Grube a moveable chuck for holding an electronic device to be tested, a head plate for holding a probe card assembly having probes for contacting said electronic device during testing of said electronic device … securing a test head to said prober in a test position in which said test head provides electrical connections from a tester to said probe card assembly, said method comprising: obtaining a plurality of measurements relating to a planar orientation of said head plate with respect to said chuck." (clm. 1).

Regarding claim 2, Dembo teaches in figure(s) 1-24 the method according to claim 1, wherein the driving a probe to a position corresponding to the coordinate of the test point to perform a test according to the coordinate of the test point of the sample to be tested comprises: driving, according to a position of the coordinate origin, the probe to step to the position (para. 76 -  inspection step operating the wireless prober 403 in a direction shown by an arrow over the substrate 404; figure 4) corresponding to the coordinate of the test point according to a preset step size to perform the test (para. 107 - a dividing step of a wireless chip … a liquid crystal element can be provided in a plurality of regions partitioned by the spacer 57; figures 14).


Regarding claim 5, Dembo teaches in figure(s) 1-24 the method according to claim 1, wherein the preset test mode is to drive, according to a current position (para. 76 -  inspection step operating the wireless prober 403 in a direction shown by an arrow over the substrate 404; figure 4), the probe to step from a current test point to a next (para. 107 - a dividing step of a wireless chip … a liquid crystal element can be provided in a plurality of regions partitioned by the spacer 57; figures 14).

Regarding claim 6, Dembo teaches in figure(s) 1-24 the method according to claim 1, further comprising: sending out first prompt information prompting that the sample to be tested is abnormal, if the number of the test points with second test results beyond the preset range is continuously detected to be greater than a preset number (para. 78 - defect distribution over the substrate can be determined at a glance by showing a non-defective unit as .beta. and a defective unit as x. As the inspection result, the positions of the non-defective and defective units may be displayed by coordinates (x, y) or the number of non-defective and defective units may be displayed as wel; figures 5,13).

Regarding claim 7, Dembo teaches in figure(s) 1-24 the method according to claim 6, wherein the first prompt information comprises light alarm information (para. 22 - inspection result carried out by the test program is determined by whether light from the laser light source is inputted to the light receptor or not).

Regarding claim 9, Dembo teaches in figure(s) 1-24 the method according to claim 1, further comprising: uploading the first test result to a server if the first test result is within the preset range; and uploading the first test result and the second test result to the server or alternatively uploading the second test result to the server after acquiring (para. 79 - host computer 600 (store stage coordinate data and "OK" 636, stage coordinate data and "NG" are stored 637).

Regarding claim 10, Dembo teaches in figure(s) 1-24 the method according to claim 1, wherein the method further comprises, after acquiring the first test result, driving the probe to the next test point in the sample to be tested to perform the test if the first test result of the test point is within the preset range (para. 79 - By carrying out the inspection a plurality of times, precision of test can be enhanced; 636[Wingdings font/0xE0] 631 step in figure 23).

Regarding claim 11, Dembo teaches in figure(s) 1-24 a test device, comprising: 
test point coordinate (X,Y coordinate of test points in figures 4,6) acquisition module (prober control device 401) configured to acquire a coordinate of a test point of a sample (substrate 404/414) to be tested (by prober 403/416); 
a first test result acquisition module (para. 74 - prober control device 401 can receive the test program data from the wireless prober 403 by the data reception portion 602) configured to drive a probe (prober 403/416) to a position corresponding to the coordinate of the test point to perform a test (abs. -  a test program is transmitted as a communication signal for every test) according to the coordinate of the test point of the sample to be tested (para. 79 - host computer 600 starts inspection (start 630), it moves the stage 405 to an inspection position (move the stage to an inspection position 631)), (para. 81 - A prober control device 411 provided with a mechanism which operates in X, Y, and Z directions with respect to a substrate 414 placed over a stage 415; figure 6; inspection result in figure 5); 
a determination module configured to determine whether the first test result is within a preset range or not (para. 79 - host computer 600 determines a test result to decide if the data matches or does not match (test result determination 634). If the inspection result is favorable (YES), stage coordinate data of the inspection position and an "OK" flag are stored in the host computer 600 (store stage coordinate data and "OK" 636). Then, the inspection is terminated (termination 638); figure 23); 
a second test result acquisition module (para. 79 - retest determination 635) configured to retest on the position corresponding to the coordinate of the test point and acquire a second test result, if the first test result is beyond the preset range (para. 79 - In the case where the inspection result is defective (NO) even when the retest is carried out, stage coordinate data of the target position and an "NG" flag are stored in the host computer 600 (stage coordinate data and "NG" are stored 637); and 
a processing module (host computer 600) configured to acquire the second test result on the position corresponding to the coordinate of the test point and drive the probe to a next test point in the sample to be tested according to a preset test mode to perform a test (para. 79 - move the stage to an inspection position 631; figures 23,4).
Dembo does not teach explicitly wherein the second test result acquisition module comprises: a probe resetting unit configured to reset a position of the probe according to the coordinate of the test point; and a second test unit configured to test on the test point by the probe after resetting the position;
(reset push rods step 902; figure 9; reset switch 1122; figure 11) according to the coordinate of the test point (para. 40 -  difference in the displacement of specific push rods 312 and the locations of those push rods 312 may be used to determine where or how to adjust the planarity of one or both of the prober head plate 114 and the working surface 128 of the chuck 126); and a second test unit configured to test on the test point by the probe after resetting the position (measure displacement 906; para. 60 - Once the push rods 312 are reset, controller 1002 moves the stage 112 into contact with push rods 312, displacing the push rods 312; figures 3-4,10);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dembo by having wherein retesting on the position corresponding to the coordinate of the test point comprises: resetting a position of the probe according to the coordinate of the test point; and testing on the test point by the probe after resetting the position as taught by Grube in order to provide "a moveable chuck for holding an electronic device to be tested, a head plate for holding a probe card assembly having probes for contacting said electronic device during testing of said electronic device … securing a test head to said prober in a test position in which said test head provides electrical connections from a tester to said probe card assembly, said method comprising: obtaining a plurality of measurements relating to a planar orientation of said head plate with respect to said chuck." (clm. 1).

Regarding claim 12, Dembo teaches in figure(s) 1-24 the test device according to claim 11, wherein the first test result acquisition module comprises: a drive unit configured to drive, according to a position of coordinate origin, the probe to step to the position corresponding to the coordinate of the test point according to a preset step size to perform the test (para. 74 -  prober control device 401 can move the stage and the prober relatively by using the stage control portion 603).

Regarding claim 15, Dembo teaches in figure(s) 1-24 the test device according to claim 11, wherein the preset test mode is to drive, according to a current position (para. 76 -  inspection step operating the wireless prober 403 in a direction shown by an arrow over the substrate 404; figure 4), the probe to step from a current test point to a next test point according to the preset step size (para. 107 - a dividing step of a wireless chip … a liquid crystal element can be provided in a plurality of regions partitioned by the spacer 57; figures 14).

Regarding claim 16, Dembo teaches in figure(s) 1-24 the test device according to claim 11, further comprising: a prompting module configured to send out first prompt information prompting that the sample to be tested is abnormal, if the number of the test points with the second test results beyond the preset range is continuously detected to be greater than a preset number (para. 78 - defect distribution over the substrate can be determined at a glance by showing a non-defective unit as .beta. and a defective unit as x. As the inspection result, the positions of the non-defective and defective units may be displayed by coordinates (x, y) or the number of non-defective and defective units may be displayed as wel; figures 5,13).

Regarding claim 17, Dembo teaches in figure(s) 1-24 the test device according to claim 16, wherein the first prompt information comprises light alarm information (para. 22 - inspection result carried out by the test program is determined by whether light from the laser light source is inputted to the light receptor or not) or voice alarm information.

Regarding claim 18, Dembo teaches in figure(s) 1-24 the test device according to claim 1, further comprising: an uploading module configured to: upload the first test result to a server if the first test result is within the preset range; and upload the first test result and the second test result to the server or alternatively upload the second test result to the server after acquiring the second test result, if the first test result is beyond the preset range (para. 79 - host computer 600 (store stage coordinate data and "OK" 636, stage coordinate data and "NG" are stored 637).

Regarding claim 19, Dembo teaches in figure(s) 1-24 the test device according to claim 11, wherein the processing module is further configured to: drive the probe to the next test point in the sample to be tested to perform the test if the first test result of the test point is within the preset range (para. 79 - By carrying out the inspection a plurality of times, precision of test can be enhanced; 636[Wingdings font/0xE0] 631 step in figure 23).

Regarding claim 20, Dembo teaches in figure(s) 1-24 a test method, comprising: 
acquiring a coordinate (X,Y coordinate of test points in figures 4,6) of a test point of a sample (substrate 404/414) to be tested (by prober 403/416); 
driving a probe to a position corresponding to the coordinate of the test point to perform a test according to the coordinate of the test point of the sample to be tested, and obtaining a first test result (para. 81 - A prober control device 411 provided with a mechanism which operates in X, Y, and Z directions with respect to a substrate 414 placed over a stage 415; figure 6; inspection result in figure 5); 
determining whether the first test result is within a preset range or not (para. 79 - host computer 600 determines a test result to decide if the data matches or does not match (test result determination 634). If the inspection result is favorable (YES), stage coordinate data of the inspection position and an "OK" flag are stored in the host computer 600 (store stage coordinate data and "OK" 636). Then, the inspection is terminated (termination 638); figure 23); 
retesting on the position corresponding to the coordinate of the test point and acquiring a second test result, if the first test result is beyond the preset range (para. 79 - In the case where the inspection result is defective (NO) even when the retest is carried out, stage coordinate data of the target position and an "NG" flag are stored in the host computer 600 (stage coordinate data and "NG" are stored 637); 
driving the probe to a next test point (para. 79 - move the stage to an inspection position 631; figures 23,4) of the sample to be tested to perform the test according to a (para. 54-155 : Embodiment test modes 1-5), after acquiring the second test result; 
wherein the preset test mode is to drive, according to a current position, the probe to step from a current test point to a next test point according to a preset step size (scaning step size/direction in figure 4); and 
sending out first prompt information prompting that the sample to be tested is abnormal, if the number of the test points with second test results beyond the preset range is continuously detected to be greater than a preset number (para. 78 - defect distribution over the substrate can be determined at a glance by showing a non-defective unit as .beta. and a defective unit as x. As the inspection result, the positions of the non-defective and defective units may be displayed by coordinates (x, y) or the number of non-defective and defective units may be displayed as wel; figures 5,13).
Dembo does not teach explicitly wherein retesting on the position corresponding to the coordinate of the test point comprises: resetting a position of the probe according to the coordinate of the test point; and testing on the test point by the probe after resetting the position;
However, Grube teaches in figure(s) 3-4 and 10-11 wherein retesting on the position corresponding to the coordinate of the test point (para. 40 -  difference in the displacement of specific push rods 312 and the locations of those push rods 312 may be used to determine where or how to adjust the planarity of one or both of the prober head plate 114 and the working surface 128 of the chuck 126) comprises: resetting a position of the probe according to the coordinate of the test point (reset push rods step 902; figure 9; reset switch 1122; figure 11); and testing on the test point by the probe (measure displacement 906; para. 60 - Once the push rods 312 are reset, controller 1002 moves the stage 112 into contact with push rods 312, displacing the push rods 312; figures 3-4,10);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dembo by having wherein retesting on the position corresponding to the coordinate of the test point comprises: resetting a position of the probe according to the coordinate of the test point; and testing on the test point by the probe after resetting the position as taught by Grube in order to provide "a moveable chuck for holding an electronic device to be tested, a head plate for holding a probe card assembly having probes for contacting said electronic device during testing of said electronic device … securing a test head to said prober in a test position in which said test head provides electrical connections from a tester to said probe card assembly, said method comprising: obtaining a plurality of measurements relating to a planar orientation of said head plate with respect to said chuck." (clm. 1).

Claim(s) 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dembo in view of Grube, and further in view of YAMAMOTO et al. (US 20190064120).
Regarding claim 8, Dembo in view of Grube teaches the method according to claim 6, 
Dembo does not teach explicitly wherein the first prompt information comprises voice alarm information.
(para. 95 - a user interface function of generating an alarm by either sound or light; figures 1-5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dembo by having wherein the first prompt information comprises voice alarm information as taught by YAMAMOTO in order to provide "ultrasonic testing (UT) can confirm, in a non-destructive way, whether a structure is flawless both outside and inside" (para. 3).

Allowable Subject Matter

Claim(s) 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim(s) 4 and 14, the prior arts of record do not fairly teach or suggest “wherein the resetting the position of the probe according to the coordinate of the test point comprises: searching for a position punctured by the probe within a preset distance from the coordinate of the test point via a camera; and resetting the position of the probe according to the position which has been punctured by the probe.” including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AKM ZAKARIA/Primary Examiner, Art Unit 2868